NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                             MAR 18 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

CHADERICK A. INGRAM,                              No. 12-17333

               Plaintiff - Appellant,             D.C. No. 2:12-cv-01557-GEB-
                                                  GGH
  v.

CITY OF SACRAMENTO; et al.,                       MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Chaderick A. Ingram appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various claims against municipal,

judicial, and private entities, among others, related to insurance and other

transactions. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915(e)(2), Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order), and we affirm.

      The district court properly dismissed without prejudice Ingram’s action as

frivolous because the complaint contains indecipherable facts and unsupported

legal assertions. See Jackson v. Arizona, 885 F.2d 639, 640-41 (9th Cir. 1989) (a

complaint may be dismissed as frivolous if it lacks an arguable basis in law or

fact), superseded by statute on other grounds as stated in Lopez v. Smith, 203 F.3d
1122, 1130 (9th Cir. 2000).

      The district court did not abuse its discretion by denying Ingram’s motion

for appointment of counsel because, notwithstanding his mental impairments,

Ingram failed to demonstrate exceptional circumstances. See Palmer v. Valdez,

560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of review and explaining

grounds that warrant appointment of counsel under 28 U.S.C. § 1915(e)).

      AFFIRMED.




                                          2                                   12-17333